J-S74030-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
                     v.                 :
                                        :
                                        :
ERIC WILLIAMS                           :
                                        :
                     Appellant          :   No. 820 EDA 2017

               Appeal from the PCRA Order February 10, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                      No(s): CP-51-CR-0138782-1990


BEFORE: BOWES, J., LAZARUS, J., and RANSOM, J.

MEMORANDUM BY LAZARUS, J.:                     FILED DECEMBER 20, 2017

     Eric Williams appeals from the order, entered in the Court of Common

Pleas of Philadelphia County, denying his petition filed pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546.      After careful

review, we affirm.

     On October 25, 1990, Williams was convicted of second-degree murder

and related charges stemming from an incident in which he robbed a man who

was attempting to buy drugs from him and subsequently ordered his co-

conspirator to shoot the man. Williams was sentenced to an aggregate term

of life imprisonment. On appeal, this Court affirmed his judgment of sentence

and the Supreme Court denied allowance of appeal.
J-S74030-17



       On May 10, 2016, Williams filed the instant PCRA petition, his fourth. 1

The PCRA court dismissed the petition as untimely on February 10, 2017. This

timely appeal follows, in which Williams challenges the court’s determination

that his petition was untimely and that he failed to satisfy one of the

exceptions to the statutory time bar.             Specifically, Williams claims that he

satisfied   the    newly-discovered        fact    exception    pursuant   to   section

9545(b)(1)(ii) of the PCRA and filed his petition within 60 days of discovery,

as required under section 9545(b)(2). Williams is entitled to no relief.

       We begin by noting our scope and standard or review:

       On appeal from the denial of PCRA relief, our standard and scope
       of review is limited to determining whether the PCRA court’s
       findings are supported by the record and without legal error. Our
       scope of review is limited to the findings of the PCRA court and
       the evidence of record, viewed in the light most favorable to the
       prevailing party at the PCRA court level. The PCRA court’s
       credibility determinations, when supported by the record, are
       binding on this Court. However, this Court applies a de novo
       standard of review to the PCRA court’s legal conclusions.

Commonwealth v. Medina, 92 A.3d 1210, 1214–15 (Pa. Super. 2014)

(citations and quotation marks omitted).

       A PCRA petition, including a second or subsequent petition, must be filed

within one year of the date the underlying judgment of sentence becomes

final. See 42 Pa.C.S.A. § 9545(b)(1); see also Commonwealth v. Bretz,

830 A.2d 1273, 1275 (Pa. Super. 2003). A judgment is deemed final “at the

conclusion of direct review, including discretionary review in the Supreme
____________________________________________


1 Williams’ three prior petitions were all dismissed and the orders affirmed by
this Court.

                                           -2-
J-S74030-17



Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking review.” 42 Pa.C.S.A. § 9545(b)(3); see also

Commonwealth v. Pollard, 911 A.2d 1005, 1007 (Pa. Super. 2006).

      Here, Williams’ judgment of sentence became final on or about July 15,

1996, upon the expiration of the ninety-day period for filing a writ of certiorari

with the U.S. Supreme Court. See 42 Pa.C.S.A. § 9545(b)(3); U.S.Sup.Ct.R.

13. Thus, he had one year from that date, or until July 15, 1997, to file a

timely PCRA petition. See 42 Pa.C.S.A. § 9545(b). Williams did not file the

instant petition until May 10, 2016, more than 19 years after his judgment of

sentence became final. Accordingly, the PCRA court had no jurisdiction to

entertain Williams’ petition unless he pleaded and proved one of the three

statutory exceptions to the time bar. The statutory exceptions are as follows:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.

42 Pa.C.S.A. § 9545(b)(1)(i)-(iii). Any petition invoking one of the exceptions

to the time bar must be filed within 60 days of the date the claim could have

been presented. 42 Pa.C.S.A. § 9545(b)(2). The time limits set forth in the

PCRA are jurisdictional in nature, implicating a court’s very power to


                                      -3-
J-S74030-17



adjudicate a controversy. Commonwealth v. Ali, 86 A.3d 173, 177 (Pa.

2014). Accordingly, the period for filing a PCRA petition is not subject to the

doctrine of equitable tolling and can be extended only by operation of one of

the above-enumerated exceptions to the PCRA time-bar. Id.

      Here,   Williams   attempts   to   invoke   the   “newly-discovered   fact”

timeliness exception.    See 42 Pa.C.S.A. § 9545(b)(1)(ii).         Specifically,

Williams claims that, on March 26, 2016, he became aware of a letter written

to him by Commonwealth witness Harold Jackson in which Jackson recants

the testimony he gave at Williams’ trial. However, Jackson’s recantation is

not a new “fact” as contemplated by the PCRA.

      Our Supreme Court has previously expounded upon the “newly

discovered fact” exception under section 9545(b)(1)(ii) as follows:

      Exception (b)(1)(ii) “requires petitioner to allege and prove that
      there were ‘facts’ that were ‘unknown’ to him” and that he could
      not have ascertained those facts by the exercise of “due
      diligence.” Commonwealth v. Bennett, [] 930 A.2d 1264,
      1270–72 ([Pa.] 2007) (emphasis added). The focus of the
      exception is “on [the] newly discovered facts, not on a newly
      discovered or newly willing source for previously known facts.”
      Commonwealth v. Johnson, [] 863 A.2d 423, 427 ([Pa.] 2004)
      (emphasis in original). In Johnson, this Court rejected the
      petitioner’s argument that a witness[’] subsequent admission of
      alleged facts brought a claim within the scope of exception
      (b)(1)(ii) even though the facts had been available to the
      petitioner beforehand. Relying on Johnson, this Court more
      recently held that an affidavit alleging perjury did not bring a
      petitioner’s claim of fabricated testimony within the scope of
      exception (b)(1)(ii) because the only “new” aspect of the claim
      was that a new witness had come forward to testify regarding the
      previously raised claim. [Commonwealth v.] Abu–Jamal, [941
A.2d 1263, 1267 (Pa. 2008)]. Specifically, we held that the fact
      that the petitioner “discovered yet another conduit for the same

                                     -4-
J-S74030-17


      claim of perjury does not transform his latest source into evidence
      falling within the ambit of [section] 9545(b)(1)(ii).” Id. at 1269.

Commonwealth v. Marshall, 947 A.2d 714, 720 (Pa. 2008).

      As in Johnson, supra, the affidavit presented by Williams is merely a

new source for information of which Williams was already aware. Williams’

own affidavit, submitted in support of his petition, demonstrates that he was

aware of Jackson’s recantation as far back as 1994:

      13. I aver that in 1994 it had been brought to my attention that
      Mr. Jackson had testified at the Post-Sentencing Hearing of my
      co-defendant, George Page, on February 28, 1994, and he had
      recanted the testimony had had made against me at my trial,
      stating that he had been threatened by detectives and bribed by
      the District Attorney with $350.00 to give false testimony.

Affidavit in the Interest of Eric Williams, 4/22/16, at ¶ 13.

      Williams was aware of Jackson’s recantation in 1994 and has not

explained why he was unable to present this information to the court at an

earlier date.   As the Commonwealth aptly notes, the fact that a letter

containing old facts has recently been notarized does not transform the old

facts into new ones.        Because the facts upon which Williams’ claim is

predicated were not previously unknown to him, Williams has failed to satisfy

the exception to the time bar. Accordingly, the PCRA court properly dismissed

his petition as untimely.

      Order affirmed.




                                      -5-
J-S74030-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/20/2017




                          -6-